Case 7:18-mj-O_9764-UA Document 2 Filed 11/16/18 Page 1 of 4

J@éf/

Christopher D. Brumwell
Assistant United States Attorney

Approved:

 

HONORABLE PAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

Before:

_ _ _ _ _ _ _ _ 1 _ _ _ _ _ _ X
UNITED STATES OF AMERICA SEALED COMPLAINT
~ v. - Violation of
18 U.S.C. §§ 641 & 2
KURT BUSH,
COUNTY OF OFFENSE:
Def€ndant. WESTCHESTER
\%mav<(/~%
SOUTHERN DISTRICT OF NEW YORK, SS.:

TONYA PERKINS, being duly sworn,

deposes and says that

she is a Special Agent with the United States Social Security
Administration, Office of Inspector General (“OIG”), and charges
as follows:

COUNT ONE
(Theft of Government Funds)

1. From at least in or about February 2015 up to and
including in or about July 2018, in the Southern District of New
York and elsewhere, KURT BUSH, the defendant, did embezzle,
steal, purloin, and knowingly convert to his use and that use of
another, and without authority, did sell, convey, and dispose of
records, vouchers, money and things of value of the United
States, and a department and agency thereof, to wit, the United
States Social Seourity Administration, which exceeded the sum of
$1,000, and did receive, conceal, and retain the same with
intent to convert it to his own gain, knowing it to have been
embezzled, stolen, purloined and converted, to wit, the
defendant possessed and used for his own benefit Social Security
benefits that did not belong to him.

(Title 18, United States Code, Sections 641 and 2.)

 

Case 7:18-mj-09764-UA Document 2 Filed 11/16/18 Page 2 of 4

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

2. l am currently employed as a Special Agent with
OIG, and have participated in the investigation of this case.
This affidavit is based upon my personal knowledge, my review of
documents and other evidence, and my conversations with other
law enforcement officers and other individuals. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions and statements
of others are reported herein, they are reported in substance
and in part, except where otherwise indicated.

3. Based on my review of records maintained by the
Social Security Administration (the “SSA”), I have learned,
among other things, that:

a. Since at least in or about December 2002,
the SSA issued Social Security survivors benefits (the
“Benefits") for a relative (“Relative-l”) of KURT BUSH.

b. Since at least on or about December 2011,
the SSA issued the Benefits by making monthly electronic
deposits into a Hudson Valley Federal Credit Union checking
account (the “HVFCU Account").

c. According to Relative~l's death certificate,
on or about January 30, 2015, Relative-l passed away.

d. Although the SSA received notice of
Relative-l's death, the SSA continued depositing the Benefits
into the HVFCU Account until July 2018 due to an error in
recordkeeping.

e. Although the amount of the Benefits varied,
after on or about January 30, 2015 and up to and including July
2018, the amount of the Benefits was not less than $1,400 per
month. In total, during this period, not less than
approximately $58,800 in Benefits were issued in the name of
Relative-l and deposited into the HVFCU Account.

4. Based on my review of records maintained by
Hudson Valley Federal Credit Union (“HVFCU”), correspondence
with an employee of HVFCU (“Employee-l”), and a conversation

 

Case 7:18-mj-09764-UA Document 2 Filed 11/16/18 Page 3 of 4

with an employee of HVFCU (“Employee-Z”), I have learned, in
substance and in part, the following:

a. The HVFCU Account is held in the name of
Relative-l in care of KURT BUSH.'

b. The mailing address for the HVFCU Account is
an address in Wingdale, NY (the “Dutchess County Address”).
Monthly statements for the HVFCU Account were sent to the
Dutchess County Address from at least on or about January 31,
2015 until on or about July 31, 2018.

c. On or about January 30, 2015, the balance in
the HVFCU Account was approximately $1,313.39. Despite the
monthly deposits of the Benefits by the SSA in an amount not
less than $1,400, the balance of the HVFCU Account was
approximately negative $15.22 on or about April 31, 2015, and on
or about July 31, 2018, the balance of the HVFCU Account was
approximately $4,139.67.

d. Since at least in or about February 2015, up
to and including July 2018, funds were withdrawn from the HVFCU
Account through, among other things, checks written against the
HVFCU account made payable to “cash” or KURT BUSH. For example,
in or around April 2017, over approximately $4,000 was withdrawn
from the HVFCU Account through checks written to KURT BUSH.

e. According to correspondence l received from
Employee-l, KURT BUSH was removed from the HVFCU Account as a
joint owner prior to Relative-l’s death, and the account was
solely owned by Relative-l. -

f. According to a conversation I had with
Employee-Z, Hudson Valley Federal Credit Union was not notified
of Relative-l's death.

g. Other than the Benefits, and dividends paid
by HVFCU that amounted to less than $2 per year, no Other
deposits were made into the HVFCU Account between on or about
January 30, 2015 and July 31, 2018.

5. On or about October 25, 2018, l visited the
Dutchess County Address. While there, I met with KURT BUSH, the
defendant. I identified myself as a Special Agent with OIG, and
asked BUSH if he would agree to be interviewed. BUSH agreedr
and stated, in sum and substance, that:

 

Case 7:18-mj-09764-UA Document 2 Filed 11/16/18 Page 4 of 4

a. He resided at the Dutchess County Address.

b. He was related to Relative-l.

c. Relative-l passed away on or about January
30, 2015.

d. BUSH received and reviewed statements from

the HVFCU Account after Relative-l's death.

e. BUSH became aware, in at least some point in
2016, that the HVFCU Account contained Social Security benefits
for Relative~l.

f. BUSH never informed the SSA that the
Benefits were being deposited into the HVFCU Account after
Relative-l’s death.

g. BUSH withdrew funds from the HVFCU Account
by signing Relative-l's name to checks he wrote to himself or to
cash against the HVFCU Account, knowing that the funds so
withdrawn had been deposited into the HVFCU Account by the SSA
for Relative-l, not for BUSH’s personal use. BUSH signed
Relative-l's name to such checks in order to prevent detection
of the fact that Relative-l had passed away.

WHEREFORE, I respectfully request that a warrant be
issued for the arrest of KURT BUSH, the defendant, and that he
be arrested and imprisoned or bailed, as the case may be.

%>@3»\

TONYA PERKINS

Special Agent

Social Security Administration
Office of Inspector General

Sworn to before me this
éth day of Nov barr 2018

//'\

MPAUL E. DAVISON
United States Magistrate Judge
Southern District of New York

 

 

